Case 2:20-cv-00014-JPJ-PMS Document 25-1 Filed 12/07/20 Page 1 of 4 Pageid#: 111




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                (Big Stone Gap Division)

 MELINDA SCOTT,
                                  Plaintiff,

 v.                                                  Case No. 2:20-cv-00014-JPJ-PMS
 WISE COUNTY DEPARTMENT OF                           MEMORANDUM IN SUPPORT
 SOCIAL SERVICES, et al.,                            OF MOTION TO SET ASIDE DEFAULT
                                 Defendants.



        NOW COMES Joshua Moon, and submits this Memorandum in Support of his Motion to

 Set Aside the Default Judgment against him in this matter.

        I.      Introduction

        As set forth in the Motion to Set Aside the Default Judgment, the Motion to Dismiss, and

 the Memoranum in Support of the Motion to Dismiss, the Plaintiff is a frequent litigant in this

 and other courts in Southwest Virginia.1 In fact, this represents her third suit in this Court against

 Mr. Moon.2 Yet both previous suits in this Court were dismissed for failure to state a claim, even

 though Mr. Moon was never served in those matters and never entered his appearance to defend

 those matters. And two matters which Mr. Moon and undersigned counsel became aware of only

 in recent days were also dismissed by the state courts in Wise County.3 Against this backdrop,

 this Court should carefully examine the circumstances of the default in this matter. The Court



 1
   See Motion to Dismiss at fn. 1 and Memorandum in Support of Motion to Dismiss at fn. 1-4 for
 a detailed catalogue of Ms. Scott’s claims in this Court and in the area’s state courts.
 2
   Scott v. Carlson et al. (Case No. 2:18-cv-00047-JPJ-PMS) (Dismissed Dec. 12, 2018 for failure
 to state a claim), Scott v. Moon et al. (Case No. 2:19-cv-00005-JPJ-PMS) (Dismissed Jan. 24,
 2019 for failure to state a claim), and the instant matter.
 3
   Scott v. Moon (Circuit Court Case No. CL17000827-00; General District Court Case No.
 GV17000529-00).
Case 2:20-cv-00014-JPJ-PMS Document 25-1 Filed 12/07/20 Page 2 of 4 Pageid#: 112




 should review the deficiencies in process and service of process which are noted in the Motion to

 Dismiss and its accompanying memorandum, evaluate the factors from Payne v. Brake, 439 F.3d

 198 (4th Cir. 2006), and relieve Mr. Moon from his current default status.

        II.     Payne v. Brake, 439 F.3d 198 (4th Cir. 2006) Compels Relief

        The Fourth Circuit has set forth the standard for a District Court to follow when

 evaluating a Motion to Set Aside an entry of default. “When deciding whether to set aside an

 entry of default, a district court should consider whether the moving party has a meritorious

 defense, whether it acts with reasonable promptness, the personal responsibility of the defaulting

 party, the prejudice to the party, whether there is a history of dilatory action, and the availability

 of sanctions less drastic.” Payne, 439 F.3d at 204-05 (4th Cir. 2006).

        Whether the defendant has a meritorious defense is the first factor set forth in Payne.

 Here, the defendant has filed a detailed Motion to Dismiss, which sets forth numerous grounds to

 for dismissal of this matter under Rule 12. This Court need only look to that Motion to see the

 numerous viable defenses Mr. Moon has available to him. This Court may also consider, for

 purposes of that analysis, the exceedingly few allegations that are made against Mr. Moon in the

 complaint, and Ms. Scott’s status as a frequent litigant whose claims against Mr. Moon and

 others have historically been dismissed by this Court for failure to state a claim.

        This Court must also consider Mr. Moon’s alacrity in seeking relief from default. Here,

 there were numerous deficiencies in service, which are detailed at length in the Motion to

 Dismiss. Although Mr. Moon will not repeat the deficiencies cited in that motion, it is

 nevertheless worth noting that Mr. Moon became aware of the entry of default on November 23,

 2020, and that he has managed to retain counsel and file various pleadings in a matter of two
Case 2:20-cv-00014-JPJ-PMS Document 25-1 Filed 12/07/20 Page 3 of 4 Pageid#: 113




 weeks. This only illustrates Mr. Moon’s diligence in defending this matter once he became aware

 that such a defense was necessary.

        This Court should also find that Mr. Moon is without fault for his default status. As

 detailed in the Motion to Dismiss and elsewhere herein, Mr. Moon entered default because he

 was not properly served. The face of the summons itself indicates that the service of process was

 not reasonably calculated to reach him. See Dkt. No. 5. Even if the summons had reached him, it

 did not contain the name of the Court in which he would have been required to file a response.

 Under such circumstances, it seems extraordinarily unlikely that Mr. Moon could have done

 anything more than he has done to date to properly defend this matter.

        There is no reason to believe that relieving Mr. Moon from default will in any way

 prejudice Ms. Scott. The record in this case reveals that her claims against the Wise County

 Department of Social Services have already been dismissed without a trial. No effort has been

 expended in preparation for a damages hearing, and no damages hearing is currently scheduled

 on the docket. To the extent Ms. Scott feels she has a meritorious claim against Mr. Moon, she

 will remain fully able to litigate the merits of her case if Mr. Moon is relieved from default and

 allowed to defend himself on the merits.

        Mr. Moon has not behaved in a dilatory fashion in this matter. As set forth above and in

 the other contemporaneously-filed pleadings, he has managed to retain counsel and assist

 counsel with these filings in the very short time that has elapsed since November 23, 2020,

 which is the date on which he became aware of the default. There is no evidence Mr. Moon

 evaded process or otherwise delayed the adjudication of this matter. Instead, all available

 evidence points to the simple reality that Mr. Moon is an American who resides overseas and
Case 2:20-cv-00014-JPJ-PMS Document 25-1 Filed 12/07/20 Page 4 of 4 Pageid#: 114




 moved as quickly to defend this matter as soon as he became aware that there was a matter to

 defend.

           There is no need apparent on the record before this Court to sanction Mr. Moon in any

 manner at all. Yet even if there were reason for some sanction, default is the ultimate sanction.

 The Fourth Circuit has held that there are “due-process-based limits on a court's power to

 sanction through default judgment.” RDLG, LLC v. Leonard, 649 F. App'x 343, 347 (4th Cir.

 2016). The Fourth Circuit has further made clear that it “requir[es] explicit and clear notice to

 parties when their failure to meet the . . . conditions [of a court order] will preclude their right to

 adjudication on the merits.” Id., quoting Choice Hotels Int'l, Inc. v. Goodwin & Boone, 11 F.3d

 469, 471 n.2 (4th Cir. 1993). Here, there is nothing to indicate that Mr. Moon received any

 warning at all that he was about to be held in default by this Court. He was not warned because

 he did not receive the summons, because the summons was facially deficient (failing to identify

 the court that issued it), and because he received no indication that the Plaintiff intended to seek

 default. Under such circumstances, Mr. Moon is entitled to relief from the default.

           III.   Conclusion

           This Court should grant Mr. Moon’s Motion to Set Aside the Default Judgment and

 proceed to adjudicate his Motion to Dismiss.

                         Respectfully submitted this the 7th day of December, 2020,

                                                 JOSHUA MOON
 By Counsel:

 /s/Matthew D. Hardin
 Matthew D. Hardin, VSB #87482
 1725 I Street NW, Suite 300
 Washington, DC 20006
 Phone: (434) 202-4224
 Email: MatthewDHardin@protonmail.com
 Counsel for Mr. Moon
